UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2015 Commission File Number 001-37381 MEDIGUSLTD. (Translation of registrant’s name into English) Omer Industrial Park, No. 7A, P.O. Box 3030, Omer 8496500, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): On November 25, 2015, Medigus Ltd. issued a press release titled: “Medigus to Present at LD Micro Conference”. A copy of this press release is furnished as Exhibit 99.1 herewith. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEDIGUS LTD. Date: November 25, 2015 By: /s/ Gilad Mamlok Gilad Mamlok Chief Financial Officer 2 EXHIBIT INDEX Exhibit Description Press Release titled: “Medigus to Present at LD Micro Conference,” dated November 25, 2015. 3
